Citation Nr: 0634667	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  98-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

1.  Entitlement to an increase in a 40 percent rating for a 
low back disability.   
 
2.  Entitlement to an effective date earlier than April 21, 
2000, for the award of a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 and August 2001 RO rating 
decisions.  The May 1997 RO decision denied an increase in a 
40 percent rating for a low back disability.  

The August 2001 RO decision granted a TDIU rating, effective 
April 21, 2000.  In April 2002, the Board undertook 
additional development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), a regulation that was later invalidated.  
In October 2003 and July 2005, the Board remanded this appeal 
for further development.  A September 2006 motion to advance 
the case on the Board's docket was granted by the Board in 
October 2006.

The present Board decision addresses the issue of entitlement 
to an increase in a 40 percent rating for a low back 
disability.  The issue of entitlement to an effective date 
earlier than April 21, 2000, for the award of a TDIU rating, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

The veteran's service-connected osteoarthritis with 
radiculopathy is currently manifested by absent Achilles 
reflexes and diminished patellar reflexes and positive 
straight leg raising; ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in September 2002, March 2003, March 2004, 
August 2005, and January 2006 letters, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  


II.  Pertinent Laws and Regulations

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical; and private and VA treatment records, including 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board notes that, during the course of this appeal, 
specifically, on September 23, 2002, and once again on 
September 26, 2003, there became effective new regulations 
for the evaluation of service-connected disabilities of the 
spine.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the 
Board should first determine which version of the law or 
regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

The veteran's lumbar spine osteoarthritis with radiculopathy 
is presently evaluated as 40 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5292.  A 40 percent 
evaluation is the maximum evaluation assignable for 
limitation of motion.  In order to warrant an increased 
rating under the rating criteria in effect prior to the 
rating schedule provisions noted above, the evidence needs to 
show ankylosis or pronounced intervertebral disc syndrome. 

Specifically, under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine), in effect prior to September 
26, 2003, a 50 percent evaluation is warranted if ankylosis 
of the lumbar spine is unfavorable. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral 
disc syndrome), in effect prior to September 23, 2002, 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks and with intermittent 
relief, warrants a 40 percent evaluation.  

Under the interim revised criteria for intervertebral disc 
syndrome which became effective September 23, 2002, a 
40 percent evaluation required demonstrated evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation required incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
December 23, 2002, to September 25, 2003).  Those criteria 
remained in effect with the revision effective September 26, 
2003, except the Diagnostic Codes changed.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003).  

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2006).  

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).


III.  Analysis

The most recent February 2006 VA orthopedic examination 
report noted that the veteran reported that he had pretty 
much learned to live with and accept his chronic back 
discomfort and limited mobility and strength.  He stated that 
he no longer took any type of pain medication.  The veteran 
reported that he had pain in his lower back that was fairly 
tolerable at rest, but that was aggravated by attempting to 
bend from the waist with his knees extended.  It was noted 
that it was also worsened by walking more than fifty yards.  
The veteran indicated that he used a cane on occasion and 
tried to limit his walking to a minimum.  He stated that he 
had periodic numbness and tingling in both feet and that he 
did not wear a brace.  He noted that sitting for more than 
ten minutes caused increased discomfort in his lower back.  
The veteran stated that he had never had surgery on his back 
and that he did not recall receiving any type of injection 
treatment.  

The examiner reported that the veteran's gait was slow and 
that he walked in a most guarded difficult manner with a 
short-step type of ambulation that was more like shuffling 
rather than elevating his legs with each succeeding step.  It 
was noted that the veteran's musculature was in poor tone 
throughout his entire body.  The examiner stated that the 
veteran's posture revealed a forward thrust position with 
moderate dorsal kyphosis and a completely flattened lumbar 
spine with no suggestion of lumbar lordosis.  The examiner 
indicated that the veteran had generalized tenderness 
throughout the entire lumbar spine and rigid unyielding 
paravertebral muscle completely lacking in suppleness and 
pliability.  The examiner reported that at the veteran's best 
efforts, he could flex his thoracolumbar spine to only 30 
degrees before returning to his fixed posture of 10 degrees 
of flexion and being totally unable to completely assume an 
erect position.  It was noted that the veteran's lateral 
flexion was only 20 degrees to the left and 20 degrees to the 
right and that he had absolutely no capability of rotating 
his thorax on his fixed pelvis.  

The examiner indicated that on repeated efforts, the veteran 
was found to have a patellar reflex of only 1+ of the right 
knee and 1+ of the left knee.  The examiner noted that he was 
unable to obtain an Achilles reflex in either the right or 
left foot after multiple attempts.  It was reported that the 
veteran had appreciation of deep pressure in the dorsum and 
plantar surface of the feet, but that he lacked sensitivity 
to fine wire superficial provocative procedures in both the 
right and left feet.  The examiner indicated that the veteran 
had positive straight leg raising for low back and buttock 
pain at 50 degrees in the right lower extremity and at 60 
degrees in the left lower extremity.  The examiner stated 
that the overall impression of the veteran's thoracolumbar 
spine was one of remarkable lack of suppleness and rigidity 
that was not associated with a great deal of lower extremity 
radiation in either the right or left leg.  The diagnoses 
included advanced multiple level lumbar spondylosis and 
degenerative lumbar disc disease with intermittent moderate 
lumbar radiculopathy.  

A January 2006 VA neurological examination report noted that 
the veteran reported that he had continuous low back pain and 
limitation of walking tolerance.  It was noted that the 
veteran reported no clear weakness or numbness associated 
with his symptoms and that he denied double vision, blurred 
vision, speech problems, or difficulty in ambulation.  The 
examiner reported that the examination again showed no focal 
neurological deficits.  The examiner indicated that there was 
scar tissue in the left buttock and lumbosacral area, tender 
to palpation.  The diagnosis was low back pain due to 
multiple shrapnel injures.  The examiner commented that the 
veteran's pain symptoms in the lumbosacral area were related 
to his combat injury and that no other risk factors were 
identified.  In a March 2006 addendum, the examiner noted 
that the claims folder confirmed the veteran's report of 
injuries and subsequent care and disability.  

Other recent VA treatment records show treatment for low back 
complaints on several occasions.  For example, an April 2005 
VA treatment entry noted that a review of systems indicated 
that the veteran had chronic low back pain for which he took 
nothing.  The veteran reported that he did not want to take 
medication because it was not that severe.  It was noted that 
the veteran denied focal weakness, numbness, or paresthesias.  
The assessment referred to other disorders.  

An August 2004 VA spine examination report noted that the 
veteran reported that since his retirement in 1986, he had 
suffered recurrent low back discomfort which he stated 
responded to simple analgesics.  The veteran denied that 
there was any release of pain to his legs and stated that he 
had paid little attention to his back problem in the recent 
past.  The examiner reported that the range of motion of the 
veteran's back was limited and that he had a loss of the 
normal lordoctic curve of the back.  The examiner indicated 
that the range of motion of the veteran's back was restricted 
in that flexion was only approximately 45/90, straight leg 
raising was 45/90, backward extension was 15/30, and lateral 
flexion and extension were 15/30.  The examiner stated that 
there was approximately a 50 percent reduction in his range 
of motion.  

The diagnoses included injury to lower back in 1945 when he 
had a shrapnel injury as a result of an explosion; long 
history of low back discomfort, treated primarily by 
chiropractor treatment over the years with no specific 
diagnosis of ruptured intervertebral disc; and continuing 
difficulties of the lower back that had not been treated or 
addressed medically in the recent past.  The examiner 
commented that a review of the records revealed that there 
had been no dramatic changes in the veteran's symptomatology 
or in the physical findings in his lower back since his 
pervious VA examination.  An August 2004 radiological report 
related an impression of some exaggeration of the lumbar 
lordosis and mild curvature to the right with the peak a L3.  
It was noted that there was mild uniform narrowing at L1-L2 
and L2-L3 as well as at L5-S1 and degenerative changes were 
noted throughout the lumbar spine.  The report indicated that 
all pedicles and processes appeared intact and that there was 
no definite evidence of a recent fracture or listhesis on the 
examination.  

Prior private and VA treatment records showed continuing 
treatment for back complaints.  A March 2003 entry related an 
assessment that included chronic low back pain managed with 
chiropractic treatments.  An April 2002 entry noted that the 
veteran was seen with a complaint of chronic low back pain.  
The impression included chronic back pain secondary to trauma 
during World War II.  

An April 1997 statement from a VA physician noted that the 
veteran had a long history of low back pain.  It was reported 
that the veteran reported that he had episodes of pain 
radiating down his legs and that he had no numbness or 
tingling in his legs or feet.  The physician indicated that 
reflexes were symmetric and that he had full/symmetric 
strength.  The physician stated that the veteran had symptoms 
consistent with occasional spasms relieved by heat and 
massage.  

A prior January 1997 VA neurological examination report noted 
that the veteran reported that he had chronic, intermittent, 
low back pain that was mainly treated by chiropractors over 
the years.  He stated that the pain had become increasingly 
severe over the years and that he could not presently stand 
straight if he had a severe bout of low back pain.  It was 
noted that he denied any symptoms of pain, numbness, or give 
way weakness.  The examiner indicated that neurologically the 
veteran's reflexes, motor, sensation, gait, and cranial 
nerves were intact.  The impression was severe low back pain.  

Applying the facts of the case to the laws, the Board finds 
that the old criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome are more favorable in this case, 
as the evidence does not establish incapacitating episodes.  
The Board also notes that Diagnostic Code 5293 contemplates 
consideration of limitation of motion and pain on use of the 
low back, factors which are shown in this case and the Board 
has taken into account when assigning a rating.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  

Here, the evidence varies as to whether the intervertebral 
disc syndrome is severe with recurring attacks and 
intermittent relief (i.e. 40 percent) or whether it is 
pronounced with persistent symptoms and little intermittent 
relief (i.e. 60 percent) under the old criteria.  However, 
the February 2006 VA orthopedic examination report noted that 
the veteran had generalized tenderness throughout the entire 
lumbar spine, rigid unyielding paravertebral muscles 
completely lacking in suppleness and pliability, decreased 
patellar reflexes and absent Achilles reflex despite multiple 
tries.  It was also noted that the veteran lacked sensitivity 
to fine wire superficial provocative procedures in both feet.  
Bearing in mind the benefit-of-the doubt rule, the Board 
finds that the veteran's low back disability more closely 
resembles pronounced, than severe, intervertebral disc 
syndrome under the old criteria and thus the higher rating is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7.  
This represents the maximum rating permitted under either the 
old or revised rating criteria for intervertebral disc 
syndrome.  

The Board has considered whether a higher rating is warranted 
under other codes, however unfavorable ankylosis of the 
entire spine is not shown to warrant a higher evaluation on 
that basis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2001) and General Formula for Diseases and Injuries of the 
Spine, Note (1) (effective September 26, 2003).  In this 
regard, the veteran still has some motion of the spine.

In terms of whether to separately rate orthopedic and 
neurological manifestations, the most appropriate neurologic 
code here would be Diagnostic Code 8520 for impairment of the 
sciatic nerve.  However, the January 2006 neurological 
examination failed to identify any clear weakness or numbness 
of the legs associated with his back.  Thus, separately 
rating the neurological findings and combining with the 
maximum 40 percent rating for the orthopedic impairment would 
not yield a higher evaluation than the 60 percent currently 
assigned.  38 C.F.R. §§ 4.25, 4.71a, General Formula for 
Diseases and Injuries of the Spine, 4.124a (2006).  

Addressing the merits of the claims above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides bases for a higher rating.  
The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The Board observes that the veteran is already 
in receipt of a TDIU rating.  The evidence does not reflect 
that the veteran's low back disability, alone, has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned ratings), or 
necessitated by frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Based on the foregoing, the Board 
finds that referral for consideration of assignment of extra-
schedular ratings is not warranted. 38 C.F.R. § 3.321(b)(1).  


ORDER

An increased rating of 60 percent for the lumbar spine 
osteoarthritis with radiculopathy is granted.  




REMAND

The other issue on appeal is entitlement to an effective date 
earlier than April 21, 2000, for the award of a TDIU rating.  
As discussed above, the Board has granted an increased rating 
for the veteran's service-connected low back disability to 60 
percent.  

Given this change in circumstances, and to accord the veteran 
due process, the RO should readjudicate the issue of 
entitlement to an effective date earlier than April 21, 2000, 
for the award of TDIU rating following its implementation of 
the increased evaluation and assignment of an effective date.    

Accordingly, this issue is REMANDED for the following:  

Readjudicate the claim for an effective 
date earlier than April 21, 2000, for the 
award of a TDIU rating following 
implementation of the increased rating 
award for the lumbar spine condition.  If 
the claim for an earlier effective date 
remains denied, issue a supplemental 
statement of the case to the veteran and 
his representative, providing an 
appropriate opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


